—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 11, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced in accordance with his plea agreement to a prison term of 4 to 12 *735years. Defendant argues on appeal that his sentence was harsh and excessive in light of his difficult childhood. Given defendant’s past criminal history and the fact that the agreed-upon sentence was within the statutory guidelines, we find defendant’s contention unpersuasive (see, People v Keller, 200 AD2d 843, lv denied 83 NY2d 873). Additionally, as defendant received a more favorable plea bargain than was originally offered, we find defendant’s contention that he was denied equal protection to be without merit. Accordingly, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.